The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received February 4, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-60, 62-66, 75, 80-83 are canceled.  Claims 61, 67-74, 76-79 are under consideration.

Priority:  This application is a 371 of PCT/US17/19476, filed February 24, 2017, which claims benefit of provisional application 62/299237, filed February 24, 2016.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72, 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 72, 74 recite the limitation "the bacteria" in the claims.  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 77 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 77 is a product claim dependent on claim 61.  The claim does not recite any additional components to the product that further limit the claims.  The recitation of an intended use (i.e. kit) in a product claim does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reply:  Applicants’ amendments/remarks are persuasive to overcome the rejection of claims 62 and 75 under 35 U.S.C. 112(d).  However, claim 77 remains rejection under 35 U.S.C. 112(d) for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 67-69, 72-74, 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. (US 20140044677; previously cited) in view of Kobayashi et al. (2003 PNAS 100(8):  4678-4686; previously cited), Fitz-Gibbon et al. (2013 Journal of Investigative Dermatology 133:  2152-2160; previously cited), and Cheong et al. (2008 Journal of Microbiological Methods 72:  38-41; IDS 02.11.22).
Qvit-Raz et al. disclose a composition comprising a population of transformed bacteria formulated for topical application to a subject, where the transformed bacteria is created to express a compound of interest (at least paragraphs 0013-0014), where in one embodiment the bacteria are from the genus Propionibacterium, including P. acnes (paragraph 0054).  Qvit-Raz et al. disclose modular organization of the transformed bacteria to include a gene of interest under an appropriate vector, where the essential elements typically include a promoter (constitutive or inducible with regulation system), gene of interest, marker or reporter, resistance or limiting factor, and others (see paragraph 0148).  Qvit-Raz et al. disclose the sequence of interest is incorporated into the genome of the bacteria (paragraphs 0178, 0182); with regard to transformation, appropriate bacterial host strains are selected for transformation ability (paragraph 0184).  Qvit-Raz et al. do not explicitly teach bacteria essential genes.
Kobayashi et al. disclose the essential genes required to sustain bacterial life (p. 4678).  It is disclosed that about half of essential genes are involved in DNA and RNA metabolism and protein synthesis, including five genes involved in the initiation of replication (dnaA, B, D, I, priA) (p. 4679), ten essential genes are involved in cell shape and division, including ftsA, L, W, Z (p. 4680).
Therefore, the cited art references Qvit-Raz et al. and Kobayashi et al. reasonably provide motivation to transform or modify the Propionibacterium bacteria of Qvit-Raz et al. to comprise an essential gene linked to an inducible promoter because there was interest in genetically modifying Propionibacterium to formulate composition for topical application.  The cited art references do not teach a P. acnes species is type II, ribotype 6.
Fitz-Gibbon et al. disclose strains of P. acnes in the human skin microbiome.  Fitz-Gibbon et al. disclose ribotype (RT) 6 has been found enriched in normal skin (p. 2155) and comprises a CRISPR array (p. 2156).
Cheong et al. disclose a transformation method for P. acnes that can be employed for genetic manipulations (p. 38).  Cheong et al. disclose an electrotransformation protocol for P. acnes to introduce foreign DNA using plasmid from a mutant strain of E. coli (p. 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition comprising a genetically modified P. acnes bacteria comprising an essential gene linked to an inducible promoter, wherein the P. acnes is ribotype 6 and comprises a CRISPR array (instant claims 61, 67).  The motivation to do so is given by the prior art, which disclose transforming P. acnes bacteria to comprise a regulation system which facilitate expression of proteins in the bacteria, wherein it is disclosed P. acnes includes ribotype 6.  One of ordinary skill would have a reasonable expectation of success because genetic modification techniques comprising placing a gene of interest under an inducible promoter in bacteria were known and a transformation method for P. acnes was known.
Regarding instant claim 67, Kobayashi et al. disclose essential genes are involved in DNA and RNA metabolism and protein synthesis, including dnaA, genes involved in cell shape and division, including ftsA, L, W, Z (p. 4680).
Regarding instant claims 68-69, Qvit-Raz et al. disclose suitable inducible promoters include a sugar-inducible promoter, where the sugar is lactose (paragraph 0151).
Regarding instant claim 72, Qvit-Raz et al. disclose in addition to comprising the desired gene, the microorganism may also be manipulated to encode other sequence elements which facilitate production of the desired expression of the molecule of interest by the bacterium; such
sequence elements include, but are not limited to, promoter/regulatory sequences which facilitate constitutive or inducible expression of the protein or which facilitate over-expression of the protein in the bacterium (paragraph 0169).
	Regarding instant claim 73, Qvit-Raz et al. disclose a composition comprising a population of the transformed Propionibacterium bacteria formulated for topical application (paragraphs 0013, 0014, 0054).
	Regarding instant claim 74, Kobayashi et al. also disclose inactivation of genes to determine nonessential genes (p. 4683).  Therefore, it would have been obvious to inactivate an endogenous gene or protein whose function is not desired with the inducible promoter that regulates expression of an essential gene or protein noted above.  
	Regarding instant claim 76, Qvit-Raz et al. disclose the composition comprises excipients including sugars (paragraph 0197).
	Regarding instant claims 77-79, Qvit-Raz et al. disclose the composition may be in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under new 103 rejections for the reasons noted above.
Applicants assert that at the time of the invention, it was understood that a CRISPR array prevents genetic modification of bacteria with foreign nucleic acid.  The Examiner has not provided any cited art demonstrating that a P. acnes strain comprising a CRISPR array, such as P. acnes, type II, ribotype 6, can be genetically modified with foreign nucleic acid, and has not provided any evidence that a genetically modified P. acnes comprising a CRISPR array existed prior to the filing of this application.  Furthermore, none of the cited art demonstrate that one of skill in the art, at the time of filing this application, could have generated the claimed composition comprising a genetically modified P. acnes, type II, ribotype 6 strain comprising a CRISPR array with any predictability or reasonable expectation of success.
Applicants’ remarks are not persuasive.  Qvit-Raz et al. disclose the bacteria host strains are selected for transformation ability (paragraph 0184).  In this instance, a transformation protocol for P. acnes to introduce foreign DNA using plasmid was known (Cheong et al.).  Cheong et al. disclose successfully transforming P. acnes with foreign DNA (p. 41).  Therefore, one of ordinary skill would have a reasonable expectation of success of that a P. acnes, type II, ribotype 6 strain comprising a CRISPR array, can be genetically modified to comprise foreign or exogenous DNA.
It is known that CRISPR and Cas genes are present in many bacterial and archaeal genome, including E. coli, P. acnes (type II) (Louwen et al. p. 74, Table 1).  However, a search of the prior art would indicate that methods of transforming bacteria comprising endogenous CRISPR and Cas genes to successfully comprise or integrate exogenous DNA were known.  See at least Karlyshev et al. which disclose introducing exogenous genetic information to Campylobacter jejuni; Linares et al. which disclose heterologous expression of recombinant proteins in Enterococcus faecalis and E. coli are known; Husseiny et al. which disclose expression of heterologous antigens in Salmonella enterica.
Therefore, since a transformation protocol for P. acnes to introduce foreign DNA using plasmid was known (Cheong et al.), one of ordinary skill would have a reasonable expectation of success of that a P. acnes, type II, ribotype 6 strain comprising a CRISPR array, can be genetically modified to comprise foreign or exogenous DNA.
The motivation to do so is given by the prior art, which disclose transforming P. acnes bacteria to comprise a regulation system which facilitate expression of proteins in the bacteria, wherein it is disclosed P. acnes includes ribotype 6.
For at least these reasons, the 103 rejection is maintained.

Claims 61, 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. (US 20140044677; previously cited) in view of Kobayashi et al. (2003 PNAS 100(8):  4678-4686; previously cited), Fitz-Gibbon et al. (2013 Journal of Investigative Dermatology 133:  2152-2160; previously cited), Cheong et al. (2008 Journal of Microbiological Methods 72:  38-41; IDS 02.11.22), and Rovner et al. (2015 Nature 518:  89-93; previously cited).  The teachings of Qvit-Raz et al. in view of Kobayashi et al., Fitz-Gibbons et al., and Cheong et al., over at least instant claim 61 is noted above.  The cited art references do not teach a promoter inducible by an amino acid.
Rovner et al. disclose recoded organisms dependent on exogenous synthetic amino acids (p. 89-90, see also methods).
It would have been obvious to one of ordinary skill to substitute a promoter inducible by a synthetic amino acid as suggested by Rovner et al. for the inducible promoter in the transformed Propionibacterium bacteria of Qvit-Raz et al. noted above (instant claims 70-71).  The motivation to do so is given by Rovner et al., which disclose organisms can be modified to be inducible or depend from synthetic amino acids.  

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
The reasons for maintaining the 103 rejection are the same as noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61, 67-74, 76-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 25-31, 33-64 of U.S. Patent No. 10584344 (‘344) in view of Qvit-Raz et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘344 claims recite a composition comprising a genetically modified P. acnes, type II, ribotype 6, comprising an inducible promoter linked to a gene expressing an essential protein (see at least claims 25, 52-53, 61-62 of the ‘344 patent).  The components and/or elements of the genetically modified bacteria recited in the instant dependent claims (67-74, 76) are all also recited in the ‘344 patent claims.
Regarding instant claims 77-79, claim 64 of the ‘344 patent is also drawn to a kit comprising the genetically modified P. acnes.  The deficiency of the ’344 patent claim to recite that the kit comprises a tube, bottle, and/or apparatus, is reasonably remedied by the teachings of Qvit-Raz et al. noted above, which disclose incorporating a composition comprising transformed Propionibacterium bacteria in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).  Therefore, it would have been obvious to incorporate one or more containers, including a bottle, tube(s), pump, into the claim of the ‘344 patent, thereby, arriving at the instant claims drawn to a kit.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
The claims remain rejected on the ground of nonstatutory double patenting over the ‘344 patent for the reasons noted above.  As noted above, both the instant claims and the ‘344 claims recite a composition comprising a genetically modified P. acnes, type II, ribotype 6, comprising an inducible promoter linked to a gene expressing an essential protein (see at least claims 25, 52-53, 61-62 of the ‘344 patent).  

Claims 61, 67-74, 76-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 35-40, 44-52 of copending Application No. 16702437 (‘437) (reference application) in view of Qvit-Raz et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘437 claims recite a composition comprising a genetically modified Propionibacterium bacteria comprising an inducible promoter linked to a gene expressing an essential protein (see at least claims 35-36, 44-45 of the ‘437 application).  The components and/or elements of the genetically modified bacteria recited in the instant dependent claims (67-74, 76) are all also recited in the ‘437 application claims.
Regarding instant claims 77-79, claim 49 of the ‘437 application is also drawn to a kit comprising the genetically modified Propionibacterium.  The deficiency of the ’437 application claim to recite that the kit comprises a tube, bottle, and/or apparatus, is reasonably remedied by the teachings of Qvit-Raz et al. noted above, which disclose incorporating a composition comprising transformed Propionibacterium bacteria in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).  Therefore, it would have been obvious to incorporate one or more containers, including a bottle, tube(s), pump, into the claim of the ‘437 application, thereby, arriving at the instant claims drawn to a kit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
The claims remain provisionally rejected on the ground of nonstatutory double patenting over the ‘437 application for the reasons noted above.  As noted above, both the instant claims and the ‘437 claims recite a composition comprising a genetically modified Propionibacterium bacteria comprising an inducible promoter linked to a gene expressing an essential protein (see at least claims 35-36, 44-45 of the ‘437 application). 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656